Order unanimously modified, on the law, *297and, as modified, affirmed, without costs, in accordance with the following memorandum: Insofar as the order denies the motion to stay arbitration, it should be affirmed. However, the court was without authority to limit the power of the arbitrator. Thus that part of the order which states that "to the extent that the arbitrator will consider the issues raised in the grievance proceeding as a separate procedure under the grievance provisions of the labor agreement between the parties, and not as an appeal or review seeking to modify, reverse or annul the determinations made under Education Law Section 3020-a” must be stricken.
The power of the court to interfere with or limit an arbitration proceeding is limited. It may interfere only when the subject matter of the dispute does not fall within the terms of the arbitration clause in the contract or when the arbitration contravenes a strong public policy (Mineola Union Free School Dist. v Mineola Teachers Assn., 46 NY2d 568). Here, the subject matter of the dispute falls squarely within the terms of the agreement to arbitrate. It is not against public policy to permit an arbitrator to review the act of disciplining a teacher following a 3020-a hearing (Board of Educ. v Associated Teachers, 30 NY2d 122, 131); nor to engage in the arbitration of a disciplinary dispute simultaneously with the conduct of a 3020-a disciplinary hearing (Board of Educ. v Cattaraugus Teacher’s Assn., 84 AD2d 685, affd for reasons stated at App Div 55 NY2d 951), even when the arbitration results in a determination contrary to that reached in the disciplinary hearing and an overruling of that determination (Matter of Susquehanna Val. Teachers Assn. [Board of Educ.], 52 NY2d 1034, affg 75 AD2d 140). (Appeals from order of Supreme Court, Cayuga County, Henry, J.—stay arbitration.) Present— Callahan, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.